House of Representatives
Austin, Texas
Gentlemen:              QpinioqNo. o-382
              .,        Re: Interpretation of Article 6243-6
           We are in receipt of a letter from Ronorable E. R; .-
Lindley, Chief Clerk, attaching R. S. R. No. 134, being a r&o-
lution requesting OIL?construction of Section 4, ol H.B. No.
8, Chapter No. 495, of the General and Special Laws of ‘thti ”
Fofitp-fourthLegislature, ThLrd Callea Session, the same b&in&g
Article 6243-6, Revised Civil Statut&s; upon the question as
to whether or not the-016 Age Assistance Commission has the au;
thority to take into consideration the status and financial
ability of an applicant’s child, or other relatives, in con-
nection with an application for 0la age assistance.
            Article 6243-1, Sec. 2, Revised Civil Statutes,
contains the following qualifications upon’those entitled to
assistance, among others, to-wit:
           (f). Has an income, if a single person,
   from any and all sources not exceeding Three
   Hundred Sixty Dollars ($360) per year/or if
   marries, a combined income from money and all
   sources not exceeding Seven Runarea Twenty ($720)
   per year.

             * Does not own property real, personal,
          b.3)
    ormixed other than cash or marketable secwitles,
   the fair value of which taking into consideration
   assessed valuations for State and County tax pur-
   poses less all incumbrances and liens exceeds, if
   single, Five Thousand Dollars ($5,OOOj, or If mar-
   ried, does not own property real, personal, or mix-
   ed other than cash or marketable sec.urltXes,the
   fair value of whlCh taking into consideration assessed
   valuatLons for State and ccgnty tax purposes less
   all incumbrances an6 liens, eticeedsSeven Thousand
                         $7,500) ;
   Five Runarea Dollars~,(
          (h). Does not have or own cash or market-
   able securitFes, the fair value of which exceeds
   Five Hundred Dollars ($500) if single, or if
                                                          -   .




House   of Representatives, February 23, 1939, page 2     O-382



    married, does not have or own cash or marketable
    securities, the falr value of which exceeds One
    Thousand Dollars ($1,000)."
            Article 6243-5 (g) provides that an applicant must
be "unable to support himself and has no husband or wife able
to furnish him or her with support, and has no other means of
support."
            Article   6243-6,   being the section quotea by you,
reads as follows:
           "In determination the eligibility of iinap-
    pllcant for assistance under this'Act, it shall
    be the duty of the Commission to consider and take
    into account all facts and circumstances surround-
    ing the applicant, including his earning capacity
    and his opportunity to obtain support from other
    sources, and If from all the facts and circumstances
    the applicant does not appear to be in a needy and
    necessltous condition, assistance shall be denied.
    In calculating income and resources of the appll-
    cant, the Commlssion shall take into account all
    money recelved by gift, devLse or descent."
            The relative ability of a child or children to
support the parent would be among the facts and circumstances
surrounding the applicant. The Commission under the~broad
language of the statute could conclude that a child who is
able and willing to support h.isparent provides the latter with
"an opportunity to obtain support from other sources", for the
statute does not anyvhere require that such 'other sourCe" be
one from which support could be legally extracted. As a matter
of fact, such "other source" could not refer to husband or wife,
since the statute elsewhere makes provision that assistance
cannot be had when the applicant's spouse is able to provide
support.
           The provision Is that "if from all the facts and
clroumstances the applfcant-~doesnot appear to be in a needy
and neoessitous condition, assistance shall be denied." We
think this vould warrant the Commission to concluae'that If
due to the ~factthat a mari'schildz'enare able to and are sup-
porting him, h& Is nbt In a needy and necessitous condition
nlthin the meaning of the statute.
                          .~
           The statute sass that'the Cotilsslon shall take Into
acdount "all money receIvea by gift," etc. W6 hardly believe
tbat~this 'has reference,to money already   on hand as proceeds -of
gifts, since Article  6243-1, Sec. 2   (f), (g) and (h), haclal-
.   -




        House of Representatives, February 23, 1939,    page 3     o-382



        ready taken care   of that situation.
                   Furthermore, the applicant is required to lnolude-
        In his ap lloatlon the following lnformatlon (Article 6243-1,
        Sec.T(e P ):             _
                   "If re~~l*lrigcildfrom atiysource, the amount
            receive&and frdm whom, or If such aid be not in      .
            dash.kioney,then a'aiscrlptlon of iiuchaid tendered,
            together with the Mme of the source of such aid and
            from Msnn; the amount received from the United St&es
            Government;State or~county, public or-p?Ivate'chaz'-.
            Ptable orgatilzatlons,corporation, or ptiiivatelndlvl-
            auai8. $1

                   Then Article 6243-12, makes It the auty'of thd I&al
        admlnlstratiie agency to,Investlgate the stateinentsconttilnitd
        In the application to determine the truth or falsity thereof.
                   It is logical to conclud,ethat In Pequlr'lngthe-ap-
        plkant to showuhat aid   he Is receiving from his chlldr-en,or
        other pr~lvatel~lvldual, and in requiring the local aamlnls-
        tratlve agency to Investigate the truth or falsity of such     .'
        shoving, it was lntenaea that such information might have bear-
        ing upon-the questlon of whether the applicant should receive
        assistance, or how much assistance he should receive.
                   It is.our opinion that the section of the statute
        metitionedby you, especially when oonslderea in comiection with
        ether piirtsof the Act, requlres'the Cotilsslon.to consider the
        'statusand flrianclalablllty of an applicant's child OI+children
        and other relatives, in connection with the application for aid.
                                                Yours very truly
                                          ATTORNEY GENERAL OF TEXAS

        GRL:FG:wc                               By s/Glenn R. Lewis
                                                     Glenn R. tiwls
                                                         Assistant
                           OF TEXAS